        Case 2:19-cv-01717-RGK-AGR Document 171-76 Filed 02/20/20 Page 1 of 1 Page ID
                                         #:3848
  Message
  From:            Sunil Gulati
  Sent:            3/8/2013 10:37:10 PM
  To:              'Lange!, John B. (Phila)'
  CC:              'UseIton, Ruth S. (Phila)                              'Lisa Levine                        Tom King
                                                              Dan Flynn                            EGleason
  Subject:         RE: Additional Potential Topics for Memo of Understanding



  I am copying my colleagues in on this response. The general principle that stuff that we have not specifically covered would
  remain the same (or be appropriately adjusted) as in the previous CBA seems sensible. We will of course need to address all
  of the specifics to make sure. And you are correct--your list may be non-exhaustive. It's also the case that other changes may
  be needed (I don't have any specifics in mind) in language, etc.


  From: Langel, John B. (Phila)
  Sent: Friday, March 08, 2013 5:09 PM
  To: Sunil Gulati
  Cc: Uselton, Ruth S. (Phila)
  Subject: Additional Potential Topics for Memo of Understanding

  Please review. Terms from the old CBA that we have not addressed remain unchanged unless inconsistent with the
  memo we will sign. Please review my list of items that carry over which I am sure is not complete. Ruth and I should
  discuss all of the items with Lisa.

  Topics from the Old CBA
        •    Additional payment if compensation ratio changes (if ratio of aggregate compensation of WNT players to
             aggregate revenue from all WNT games is less than the ratio of aggregate compensation of MNT compensation
             to aggregate revenue from all MNT games, then US Soccer makes a lump sum payment to WNT player pool to
             make the ratios equal).
        •    Victory tour —gold is 10, silver and bronze are 3. Paid even if games are not scheduled and players must play in
             the ratios that exist in existing CBA
        •    Make sure travel agreement also applies to travel for sponsorship appearances
        •    If there is no league and we return to residency, the existing residency provisions apply with 15% increases to
             things like rent.
                           •   Unmet rental obligation if player is released during residency? Same, $1,300, plus 15%?
                           •   Reimbursement for travel if player drives?
                           •   Round-trip flight during breaks from training?
                           •   Relocation and 5 nights in hotel while looking for housing
                           • 5 vehicles for residency, for players' exclusive use. Best efforts to provide 2 additional vehicles
                               for players' use.
                           •   Provide meal at least one time each training day that includes training in both the morning and
                               afternoon
                           •   Day care in residency
        •    Defined criteria for League — Division 1?

  Topic That Players Tell Us Already Exists
        •    Players have input on the trainers selected for each camp/competition




                                                                                         EXHIBIT

                                                                                c2 a
                                                                                   et-itigee-
                                                                                4-        dchh 9
CONFIDENTIAL                                                                                                    USSF_SOLO_001321
